VICKERY, J.
All of these cases come into this court on petitions in error to the Court of Common Pleas of Cuyahoga County.
The plaintiffs herein are the receivers of The Municipal Savings and Loan Co., which, prior to the receivership, borrowed large amounts of money from the various banks and pledged as security for such loans, mortgages and notes which it had taken from its customers.
After the insolvency, the receivers brought several suits, alleging the assignments and pledging of collateral by The Building and Loan Co., without the consent of the building and loan inspector of the State, and seeking to recover the securities.
No offer was made to put the various banks in status quo. A demurrer to the petition was sustained by the Court of Common Pleas.
We know of no principle of law or of equity which would permit the receivers to recover the securities without first making good the loan.
Judgment affirmed.
Sullivan, PJ. and Levine, J., concur.)